EXHIBIT 10.5.14




PAR PHARMACEUTICAL COMPANIES, INC.




TERMS OF STOCK OPTION




(Effective for 20 1 1 Awards)

This document sets forth the terms of the award of an Option (as defined in
Section 1 below) to purchase shares of common stock granted by PAR
PHARMACEUTICAL COMPANIES, INC. (the “Company”) pursuant to a Certificate of
Stock Option Grant (the “Certificate”) displayed at the website of Morgan
Stanley Smith Barney Benefits Access®.  The Certificate, which specifies the
person to whom the Option is granted (the “Optionee”) and other specific details
of the grant, and the electronic acceptance of the Certificate at the website of
Morgan Stanley Smith Barney, are incorporated herein by reference.

WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;  




WHEREAS, the Plan, in part, provides for the grant of Options to certain
employees of the Company and any Subsidiary of the Company;




WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Optionee designated in the Certificate of an option to purchase common stock of
the Company on the terms and subject to the conditions set forth in the Plan and
these Terms of Stock Option.  Capitalized terms used but not defined in these
Terms or the Certificate shall have the meanings set forth in the Plan.




NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions herein contained, the parties hereto agree as follows:

      1.    Grant of Options.  Subject to the terms and conditions hereinafter
set forth and set forth in the Plan, the Company hereby grants to the Optionee,
as a matter of separate agreement and not in lieu of salary, or any other
compensation for services, the right and option (the “Option”) to purchase all
or any part of an aggregate number of shares of Common Stock (the “Option
Shares”) set forth in the Certificate subject to the terms and conditions set
forth in the Plan and these Terms.

      2.     Nonqualified Option; Withholding Tax.  This Option shall not be
deemed an “Incentive Stock Option” under the Internal Revenue Code (“Code”).
 The Company shall be entitled, if the Compensation and Management Development
Committee of the Board of Directors of the Company (the “Committee”) deems it
necessary or desirable, to withhold (or secure payment from the Optionee in lieu
of withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company in connection with the issuance of the Option
Shares.





1

 



--------------------------------------------------------------------------------



              3.    Grant Price.  The grant price of each Option Share shall be
the grant price specified on the Certificate, which is intended to be the Fair
Market Value of a share of Common Stock as of the Grant Date.

             4.      Exercise Period.

             4.1    Grant Expiration Date; Vesting.

The Option shall be exercisable during the period (the “Exercise Period”)
commencing on the Grant Date specified on the Certificate and terminating at the
close of business on the date (the “Grant Expiration Date”) specified on the
Certificate.  All rights to exercise the Option shall terminate on the Grant
Expiration Date.  Subject to this Section 4 and Section 5 hereof, this Option
shall be exercisable in cumulative installments, during the Exercise Period, as
follows:

(i)         To the extent of 25% of the Option Shares any time after the first
anniversary of the Grant Date;

(ii)        To the extent of an additional 25% of the Option Shares any time
after the second anniversary of the Grant Date;

(iii)      To the extent of an additional 25% of the Option Shares any time
after the third anniversary of the Grant Date; and

(iv)       To the extent of the remaining 25% of the Option Shares any time
after the fourth anniversary of the Grant Date.

               4.2      Effect of Termination of Employment.

               4.2.1   Termination Upon Death or Disability.Upon the termination
of the Optionee's employment by reason of the death or disability (for purposes
of the Plan) of the Optionee prior to the date that the Option becomes fully
vested and exercisable in accordance with the vesting schedule specified on the
Certificate, the Optionee shall be deemed vested as of the date of such
termination in that percentage of the Option Shares which the Optionee would
have become vested in if the Optionee had remained employed through the next
anniversary of the Grant Date that first occurs on or after the date of such
termination and the Option shall be exercisable with respect to such Option
Shares.  Further, upon the termination of the Optionee's employment by reason of
the death or disability of the Optionee at any time during the Exercise Period,
this Option or any unexercised portion thereof, which was otherwise exercisable
on the date of such termination (including such portion of the Option Shares
that may become exercisable as a result of the preceding sentence), shall
terminate unless such Option, to the extent exercisable on such date, is
exercised by the Optionee or the executor or administrator of the Optionee’s
estate, as the case may be, within one year after the date of such termination
of his employment.  However, should the death of the Optionee occur during the
one-year period following the termination of the employment of the Optionee by
reason of his disability, the Option, to the extent exercisable on the date of
termination of employment, may be exercised by the executor or administrator of
the Optionee's estate within one year following such death.  The determination
of whether the Optionee has terminated employment due to disability shall be
made in the good faith judgment of the Committee.  A transfer of the Option by
the Optionee by will or by laws of descent and distribution shall not be
effective to bind the Company unless the Company





2



--------------------------------------------------------------------------------

shall have been furnished with written notice thereof and such other evidence as
the Company may deem necessary or desirable to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions of the Option.  Notwithstanding anything herein to the contrary, in
no event shall the Option be exercisable after the Grant Expiration Date.



 

              4.2.2      Termination by Reason of Retirement.  Should the
employment of the Optionee terminate during the term of the Option by reason of
retirement by the Optionee on or after age 65, or with the approval of the
Committee, from active employment with the Company or any subsidiary prior to
age 65 (“Retirement”), this Option or any unexercised portion thereof which was
otherwise exercisable on the date of such termination, shall terminate within
thirty (30) days of the date of such termination unless the Committee, at or
before the time of such Retirement, shall determine that the Option shall remain
exercisable by the Optionee for a period of one year following the effective
date of such termination of employment; provided, however, that if the Optionee
dies within such one-year period, the Option may be exercised by the executor or
administrator of the Optionee's estate within one year following such death.
 Notwithstanding anything herein to the contrary, in no event shall the Option
be exercisable after the Grant Expiration Date.

             4.2.3       Termination by Reason of Resignation.  Should the
employment of the Optionee terminate during the term of the Option by reason of
resignation by the Optionee (for any reason other than Retirement), this Option
or any unexercised portion thereof which was otherwise exercisable on the date
of such resignation, shall terminate unless such Option, to the extent
exercisable on the date of such resignation, is exercised within thirty (30)
days of the date on which the Optionee resigns.  Notwithstanding anything herein
to the contrary, in no event shall the Option be exercisable after the Grant
Expiration Date.

             4.2.4       Termination For Cause.  If the Optionee's employment is
terminated “for cause,” this Option or any unexercised portion thereof shall
terminate and be of no further force and effect from the date of termination.
 Termination “for cause” as used herein means the termination of Optionee's
employment by the Company (or, if applicable, any subsidiary thereof), “for
cause” as defined in any agreement between the Company (or any such subsidiary)
and the Optionee or, in the event no such agreement exists, based upon objective
factors determined in good faith by the Company.

             4.2.5      Termination Without Cause.  If the employment of the
Optionee with the Company or any of its subsidiaries is terminated (for any
reason other than death, disability, Retirement, resignation or discharge “for
cause”), this Option or any unexercised portion thereof which was otherwise
exercisable on the date of such termination, shall terminate unless such Option,
to the extent exercisable on the date of such termination, is exercised within
ninety (90) days of the date on which the Optionee ceases to be an employee.
 Notwithstanding anything herein to the contrary, in no event shall the Option
be exercisable after the Grant Expiration Date.

            4.2.6       Change of Control.  Upon a “Change of Control” of the
Company, the Optionee's right to exercise the Option shall be immediately vested
and accelerated in full and the Optionee may, during the  Exercise Period,
exercise the Option for the remaining unexercised portion of the Option
(notwithstanding that such portion of the Option had not yet otherwise become
fully exercisable under Section 4.1 with respect to all or part of the Option
Shares at the date of such Change of Control); provided, however, that nothing
herein contained shall extend the Grant Expiration Date.  

3

--------------------------------------------------------------------------------

           4.2.7       Sale of Company.  Upon a Sale (as defined below), the
Board of Directors or the Committee may elect either (i) to continue the Option
without any payment or (ii) to cause to be paid to the Optionee, upon
consummation of the Sale, a payment equal to the excess, if any, of the Sale
Consideration receivable by the holders of shares of Common Stock in such a Sale
(the “Sale Consideration”) over the purchase price for this Option for each
share of Common Stock the Optionee shall then be entitled to acquire hereunder.
If the Board of Directors of the Company elects to continue the Option, then the
Company shall cause effective provisions to be made so that the Optionee shall
have the right, by exercising this Option prior to the Grant Expiration Date, to
purchase the kind and amount of shares of stock and other securities and
property receivable upon such a Sale by a holder of the number of shares of
Common Stock which might have been purchased upon exercise of the Option
immediately prior to the Sale.  The value of the Sale Consideration receivable
by the holder of a share of Common Stock, if it shall be other than cash, shall
be determined, in good faith, by the Board of Directors of the Company.  Upon
payment to the Optionee of the Sale Consideration, the Optionee shall have no
further rights in connection with the Option granted hereunder, this Option
shall be terminated and surrendered for cancellation and the Option shall be
null and void.  For the purposes hereof, a “Sale” shall occur, in any single
transaction or series of related transactions, upon the consummation of the
events set forth under subsection (c) of the definition of a “Change of Control”
in Section 2.8 of the Plan.



           5.     Forfeiture Provisions Following a Termination of Employment.

  (a) Covenants.  As a condition for participation in the Plan and the receipt
of any benefits under these Terms, the Optionee shall agree and covenant as
follows:

(i) at any time during the Optionee’s employment with the Company, its
Affiliates or its Subsidiaries and for a period of twenty-four (24) months
following the Optionee’s termination of such employment, the Optionee shall not,
directly or indirectly, either (A) personally or (B) as an employee, agent,
partner, stockholder, officer or director of, consultant to, or otherwise of any
entity or person engaged in any business in which the Company, its Affiliates or
its Subsidiaries is engaged, or is actively proposing to engage at the time of
such termination of employment, engages in conduct that breaches the Optionee’s
duty of loyalty to the Company, its Affiliates or its Subsidiaries or that is in
material competition with the Company, its Affiliates or its Subsidiaries or is
materially injurious to the Company, its Affiliates or its Subsidiaries,
monetarily or otherwise, which conduct shall include, but not be limited to:
 (1) disclosing or using any confidential information pertaining to the Company,
its Affiliates or its Subsidiaries; (2) any attempt, directly or indirectly, to
induce any employee of the Company, its Affiliates or its Subsidiaries to be
employed or perform services elsewhere; or (3) any attempt, directly or
indirectly, to solicit the trade of any customer or supplier or prospective
customer or supplier of the Company, its Affiliates or its Subsidiaries; or (4)
disparaging the Company, its Affiliates or its Subsidiaries or any of their
respective officers or directors. The determination of whether any conduct,
action or

>  

>  
> 
> 4
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
>  
> 
> failure to act falls within the scope of activities contemplated by this
> Section shall be made by the Committee, in its discretion, and shall be final
> and binding upon the Optionee.  A determination that any particular conduct,
> action or failure falls outside the scope of activities contemplated by this
> Section shall not imply that, or be determinative of whether, such conduct,
> action or failure is otherwise lawful or appropriate.  For purposes of this
> Section, the Optionee shall not be deemed to be a stockholder of a competing
> entity if the Optionee’s record and beneficial ownership of equity securities
> of said entity amount to not more than one percent (1%) of the outstanding
> equity securities of any company subject to the periodic and other reporting
> requirements of the Securities Exchange Act of 1934, as amended the “1934
> Act”).

 

(ii) the Company would be irreparably injured in the event of a breach of any of
the Optionee’s obligations under Section 5(a)(i), monetary damages would not be
an adequate remedy for any such breach and the Company shall be entitled to
injunctive relief, in addition to any other remedies that it may have, in the
event of any such breach.




(b) Recovery of Award Upon Violation of Covenants.  In the event that the
Committee determines that the Optionee has violated any of the covenants
contained in Section 5(a), then:

(i) all of the Optionee’s unexercised Options shall terminate immediately;




(ii)  to the extent that the Optionee holds shares of Common Stock acquired upon
exercise of any vested Option, the Optionee upon notice from the Company of the
Optionee’s obligations under this Section 5(b)(ii), shall, at the option of the
Company, either: (1) immediately deliver to the Company an amount in cash equal
to the then-Fair Market Value of such Common Stock less the aggregate exercise
price paid by or on behalf of the Optionee with respect to such exercised
shares, or (2) sell such Common Stock to the Company for an amount equal to the
aggregate exercise price paid by or on behalf of the Optionee with respect to
such exercised shares; and




(iii) to the extent that the Optionee has disposed of shares of Common Stock
acquired upon exercise of any vested Option, the Optionee upon notice from the
Company of the Optionee’s obligations under this Section 5(b)(iii), shall
immediately pay the Company an amount equal to the amount realized by the
Optionee upon the disposition of such Common Stock or, if the disposition was
not an arm’s-length transaction with an unrelated party, an amount equal to the
then-Fair Market Value of such Common Stock less the aggregate exercise price
paid by or on behalf of the Optionee with respect to such exercised shares.




The notice described in subsections (ii) and (iii) above may be given at any
time within twelve months after the expiration of the applicable covenant period
under Section 5(a).  





5



--------------------------------------------------------------------------------



(c) Recovery of Compensation in Connection with Financial Restatement.
 Notwithstanding any other provision of these Terms, if the Board determines
that the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement under the law, whether
such noncompliance is the result of misconduct or other circumstances, the
Participant shall be required to reimburse the Company for any amounts earned or
payable with respect to this Award to the extent required by and otherwise in
accordance with applicable law and any Company policies

6.        Nontransferability of Option.  Except as provided in Section 4, this
Option and the rights and privileges conferred hereby may not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
 Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this Option or any right or privilege conferred hereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process on the
rights and privileges conferred hereby, this Option and the rights and
privileges conferred hereby shall immediately become null and void.

           7.         Payment of Purchase Price.  The purchase price of the
shares of Common Stock as to which the Option is exercised shall be paid in full
at the time of exercise, as hereinafter provided.  The purchase price may be
paid with (i) Common Stock of the Company already owned by, and in the
possession of, the Optionee, or (ii) any combination of U.S. dollars or Common
Stock of the Company.  Anything herein to the contrary notwithstanding, any
required withholding tax shall be paid by the Optionee in full in U.S. dollars
at the time of exercise of the Option.  Payments in U.S. dollars may be made by
wire transfer, certified or bank check, or personal check, in each case payable
to the order of the Company; provided, however, that the Company shall not
deliver certificates representing any Option Shares purchased until the Company
has confirmed the receipt of good and available funds in payment of the purchase
price thereof.  Shares of Common Stock of the Company used to satisfy the grant
price of the Option shall be valued at the Fair Market Value on the date of
exercise (as defined in the Plan).  The Optionee shall not have any of the
rights of a shareholder with respect to the Option Shares until the Option
Shares have been issued after the due exercise of the Option.  Payment may also
be made, in the discretion of the Company, by (x) the delivery (including,
without limitation, by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
grant price, or (y) by a “net exercise” method under which the Company reduces
the number of shares issued upon exercise of the Option by the largest whole
number of shares with a Fair Market Value as of the date of exercise that does
not exceed the aggregate Grant Price.  

           8.       Exercise of Option.  Subject to the terms and conditions set
forth herein, the Option may be exercised by written notice to the Company
pursuant to Section 14.1 hereof.  Such notice shall state the election to
exercise the Option and the number of Option Shares with respect to which it is
being exercised, and shall be signed by the person or persons so exercising the
Option.  Such notice may also contain such investment representations as the
Company may from time to time require.  Such notice shall be accompanied by
payment of the full purchase price of the Option Shares, and the Company shall
issue a certificate or certificates evidencing the Option Shares as soon as
practicable after the notice is received (subject to receipt of good





 

6



--------------------------------------------------------------------------------



and available funds as provided in Section 7 above).  Payment of the purchase
price shall be made in U.S. dollars, by delivery of securities of the Company,
or by a combination of U.S. dollars and securities, as provided in Section 7
above.  The certificate or certificates evidencing the Option Shares shall be
registered in the name of the person or persons so exercising the Option.  In
the event the Option is being exercised by any person or persons other than the
Optionee as provided in Section 4.2 above, the notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option.
 Notwithstanding the foregoing, the obligation of the Company to sell and
deliver shares of Common Stock with respect to the Option granted hereunder
shall be subject to, as deemed necessary or appropriate by counsel for the
Company, and the Committee shall have the sole discretion to impose such
conditions, restrictions and limitations (including suspending exercises of the
Option and the tolling of any applicable exercise period during such suspension)
on the issuance of Common Stock with respect to the Option unless and until the
Committee determines that such issuance complies with (i) all applicable laws,
rules and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the effectiveness of a registration
statement under the Securities Act of 1933 (the “1933 Act”), and (ii) the
condition that such shares shall have been duly listed on such stock exchanges
as the Common Stock is then listed.



             9.       Transfer of Option Shares.  Anything in these Terms to the
contrary notwithstanding, the Optionee hereby agrees that he shall not sell,
transfer by any means or otherwise dispose of the Option Shares acquired by him
without registration under the 1933 Act, or in the event that they are not so
registered, unless (i) an exemption from the 1933 Act is available thereunder,
and (ii) the Optionee has furnished the Company with notice of such proposed
transfer and the Company's legal counsel, in its reasonable opinion, shall deem
such proposed transfer to be so exempt.

            10.      Anti-Dilution Provisions.  In the event of a stock
dividend, subdivision, combination or reclassification of shares, or any other
change in the corporate structure or shares of the Company, the number of Option
Shares covered by any unexercised portion of the Option and the related purchase
price per share shall be adjusted proportionately; provided, however, that upon
the dissolution or liquidation of the Company, or upon any merger, consolidation
or other form of reorganization, the Option may be terminated and be of no
further effect.

            11.    Company Representations.  The Company hereby represents and
warrants to the Optionee that:

(a) the Company, by appropriate and all required action, is duly authorized to
enter into these Terms and consummate all of the transactions contemplated
hereunder; and

(b) the Option Shares, when issued and delivered by the Company to the Optionee
in accordance with the terms and conditions hereof, will be duly and validly
issued and fully paid and non-assessable.

          12.       Optionee Representations.  The Optionee hereby represents
and warrants to the Company that:

 





7



--------------------------------------------------------------------------------



 

            (a)  The Company has made available to the Optionee a copy of all
reports and documents required to be filed by the Company with the Securities
and Exchange Commission pursuant to the 1934 Act within the last twelve (12)
months and all reports issued by the Company to its stockholders during such
period;

            (b) The Optionee must bear the economic risk of the investment in
the Option Shares, which cannot be sold by him unless they are registered under
the 1933 Act or an exemption therefrom is available thereunder;

            (c) The Optionee has had both the opportunity to ask questions of
and receive answers from the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

            (d) The Optionee is aware that the Company shall place stop transfer
orders with its transfer agent against the transfer of the Option Shares in the
absence of registration under the 1933 Act or an exemption therefrom as provided
herein; and

            (e) The Optionee is aware that nothing in these Terms shall confer
upon the Optionee any right to continue in the employ or as a director or agent
of the Company or shall affect the right of the Company to terminate the
employment or relationship of the Optionee with the Company.

        13.         Amendments to Plan; Conflicts.  No amendment or modification
of the Plan shall be construed as to terminate the Option granted under these
Terms.  In the event of a conflict between the provisions of the Plan and the
provisions of these Terms, the provisions of the Plan shall in all respects be
controlling.

        14.         Miscellaneous.

                       14.1       Notices.  All notices or communications under
these Terms shall be in writing, addressed as follows:




If to Company: Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Attention: General Counsel




If to Optionee: Address of Optionee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) registered electronically through the
Smith-Barney website or other online administrator, subject to any applicable
confirmation process established by the online administrator, or (c) sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in
writing from time to time), and the actual date of receipt shall determine the
time at which notice was given.

 





8



--------------------------------------------------------------------------------



 

                          14.2     Waiver.  The waiver by any party hereto of a
breach of any provision of the Certificate or these Terms shall not operate or
be construed as a waiver of any other or subsequent breach.

                          14.3      Entire Agreement.  The Plan is incorporated
herein by reference.  The Plan, these Terms and the Certificate constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified except by means of a writing signed by the Company and Optionee.

                          14.4       Binding Effect; Successors.  These Terms
and the Certificate shall inure to the benefit of and be binding upon the
parties hereto and to the extent not prohibited herein, their respective heirs,
successors, assigns and representatives.  Nothing in these Terms or the
Certificate, expressed or implied, is intended to confer on any person other
than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives, any rights, remedies, obligations or
liabilities.

                          14.5      Governing Law.  These Terms and the
Certificate, and their validity, interpretation, performance and enforcement,
shall be governed by and construed in accordance with the laws of the State of
Delaware.

                          14.6      Headings.  The headings contained herein are
for the sole purpose of convenience of reference, and shall not in any way limit
or affect the meaning of or interpretation of any of the terms or provisions of
these Terms.

                         14.7       Severability.  Whenever possible, each
provision in these Terms shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of these Terms shall be
held to be prohibited by or invalid under applicable law, then (a) such
provision shall be deemed amended to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law and (b) all other
provisions of these Terms shall remain in full force and effect.

                          14.8      No Strict Construction.  No rule of strict
construction shall be implied against the Company, the Committee or any other
person in the interpretation of any of the terms of the Plan, these Terms or any
rule or procedure established by the Committee.

                          14.9      Further Assurances.  The Optionee agrees,
upon demand of the Company or the Committee, to do all acts and execute, deliver
and perform all additional documents, instruments and agreements that may be
reasonably required by the Company or the Committee, as the case may be, to
implement the provisions and purposes of the Certificate, these Terms and the
Plan.





9

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the website of Smith Barney.

PAR PHARMACEUTICAL COMPANIES, INC.

Thomas J. Haughey

Executive Vice President and General Counsel

OPTIONEE

(Acceptance designated electronically

at the website of Morgan Stanley Smith Barney)








10